Opinion by
Judge Blatt,
Mary Filipelli and others (plaintiffs) brought an equity action in the Court of Common Pleas of Allegheny County against the Department of Transportation, the Department of Environmental Resources, the Township of Wilkins, and the Borough of Turtle Creek. The Commonwealth defendants filed preliminary objections to, among other things, the jurisdiction of the common pleas court. The court sustained this objection and therefore transferred the matter here. When the case was called for argument in this Court on the remaining preliminary objections, counsel for the parties stipulated in open court that the *279case was moot as to the Commonwealth defendants, and that the matter should be transferred back to the common pleas court for disposition as to the non-Oommonwealth defendants. We agree that the proposed action should be taken.
Order
And Now, this 23rd day of June, 1980, on stipulation of the parties that this matter is moot as to the Departments of Transportation and Environmental Resources, the same are hereby dismissed as parties. This matter is hereby transferred to the Court of Common Pleas of Allegheny County for the disposition of any outstanding issues.